UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


JOSEPH M. EVANS,                            :
                                            :
              Plaintiff,                    :
       v.                                   :       Civil Action No. 22-0713 (UNA)
                                            :
AMY ZUBRENSKY,                              :
                                            :
              Defendant.                    :


                                MEMORANDUM OPINION


       The Court construes plaintiff’s pro se complaint as one under Bivens v. Six Unknown

Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971), against the Assistant

United States Attorney who prosecuted the criminal case against him. This defendant is

absolutely immune from suit. See, e.g., Jones v. District of Columbia, No. 1:21-CV-01696, 2021

WL 5564631, at *1 n.1 (D.D.C. Nov. 23, 2021) (finding that the Assistant United States

Attorney who prosecuted plaintiff is immune from suit); Lovelien v. United States, 422 F. Supp.

3d 341, 349 (D.D.C. 2019) (finding that counts of complaint challenging decision to prosecute

“fall[] within the scope of absolute immunity”), aff’d, 853 F. App’x 676 (D.C. Cir. 2021); Morris

v. U.S. Sentencing Comm’n, 62 F. Supp. 3d 67, 75–76 (D.D.C. 2014) (dismissing Bivens claims

against United States Attorney and Assistant United States Attorney “stem[ming] from the U.S.

Attorney’s arguments made as the government’s advocate in post-conviction proceedings” on

absolute immunity grounds), aff’d, 696 F. App’x 515 (D.C. Cir. 2017); see also Atherton v.

District of Columbia Office of the Mayor, 567 F.3d 672, 683 (D.C. Cir. 2009).




                                                1
       The Court, therefore, will grant plaintiff’s application to proceed in forma pauperis and

dismiss the complaint for failure to state a claim upon which relief can be granted. An Order is

issued separately.

DATE: March 28, 2022                                /s/

                                                    AMIT P. MEHTA
                                                    United States District Judge




                                                2